Adams, J.
The only question in this case is as to the right to recover for injuries resulting from the sale of beer, prior to September 1st, 1873. As the right to recover for injuries from the sale of intoxicating liquor, given by the statute of 1862, was allowed only where intoxicating liquor was sold “ contrary to the provisions of the act entitled ‘An Act for the Suppression of Intemperance,’ passed January 22, 1855,. or under the act entitled ‘An Act Supplementary and Amendatory to An Act for the Suppression of Intemperance,’ passed January 28, 1857,” and as neither of those acts prohibited the salé of beer when the act of 1862 was passed (although the act of 1855 did prohibit it before it was amended), we think that; under the said act of 1862, no right was given to recover for injuries from the sale of beer.
The District Court so held, and there being no evidence of the sale of liquor to plaintiff’s husband, other than beer, prior to September. 1st, 1873, we think that judgment was properly rendered for defendant.
Affirmed.